Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 08/15/2022  with claims 1, 4-10, 12-20 are pending in the Application and claims 16-19 withdrawn from consideration  as directed to non-elected invention.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	- Cancels withdrawn non-elected claims 16-19 --
 
Reason for allowance
 
 
3.	Claims 1,4-10,12-15,20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1,4-9,20
 None of the references of record teaches or suggests the claimed method of fabricating a flexible organic light-emitting diode (OLED) display panel 
having the limitations/steps:
--"step S2, forming a thin film transistor array layer on the flexible base; 
step S3, forming an OLED display unit on the thin film transistor array layer; 
step S4, forming an encapsulation layer on the OLED display unit;
 step S5, forming a protective layer on the encapsulation layer, wherein the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive, wherein the protective layer comprises the thermal sensitive adhesive, the thermal sensitive adhesive is coated on a surface of the encapsulation layer away from the OLED display unit, and the protective layer is formed on the thermal sensitive adhesive;
 step S6, peeling off the rigid substrate, and completing a support film to be attached under the flexible base; 
step S7, removing the protective layer; and 
step S8, forming a protective cover on the encapsulation layer.”--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 10,12-15: 
 None of the references of record teaches or suggests the claimed method of fabricating a flexible organic light-emitting diode (OLED) display panel 
having the limitations/steps:
--"step S2, forming a thin film transistor array layer on the flexible base;
 step S3, forming an OLED display unit on the thin film transistor array layer;
 step S4, forming an encapsulation layer on the OLED display unit;
 step S5, forming a protective layer on the encapsulation layer, wherein the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive, and the protective layer comprises the thermal sensitive adhesive, wherein the protective layer comprises the thermal sensitive adhesive, the thermal sensitive adhesive is coated on a surface of the encapsulation layer away from the OLED display unit, and the protective layer is formed on the thermal sensitive adhesive;
 step S6, peeling off the rigid substrate, and completing a support film to be attached under the flexible base; 
step S7, removing the protective layer, which employs heating or cooling the protective layer; and
 step S8, forming a protective cover on the encapsulation layer.”--.
In combination with all other limitations /steps as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


     /THINH T NGUYEN/     Primary Examiner, Art Unit 2897